Attachment to Advisory Action

	Applicants’ amendment filed on 6/2/2021 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claims 1 and 10 have been amended to include new limitations, i.e. that the poly(ethylene-co-acrylic acid) copolymer consists of monomers of ethylene and acrylic acid.  It is the Examiner’s position that this is a new issue since this limitation narrows the scope of the claims.  Therefore, the amendment would require further consideration and/or search.

Were the amendment entered, it is noted that the amendments to the claims would overcome the prior art rejection of the claims as being obvious over Phan et al as set forth in the Final Office Action mailed on 2/11/2021 given that the reference does not disclose a copolymer consisting of ethylene and acrylic acid as recited in the proposed amendments.

Were the amendment entered, it is noted that Applicants’ arguments regarding the 35 U.S.C. 112 rejections as set forth in the previous Office Action would not be found to be persuasive for the reasons set forth below.

Applicants argue that A-C 597P is a known commercially available oil-in-water emulsion of a polypropylene-graft-maleic anhydride copolymer. However, it is significant to note that 

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767